                  Case 4:20-cv-08143-HSG Document 26 Filed 12/17/20 Page 1 of 2
                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     $.+,/(6+59$1*$/$HWDO
                                                        &DVH1R4FY )4(
                                                                 BBBBBB BBBBBB BB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF
             v.
                                                        ATTORNEY PRO HAC
    86&,6DQG86'+6                         VICE ; ORDER
                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, 0DUJRW $GDPV                          , an active member in good standing of the bar of
     :DVKLQJWRQ                   , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLIIV                                   in the
                                                                =DFKDU\ 1LJKWLQJDOH
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       6HFRQG $YHQXH 6XLWH                         6XWWHU6WUHHW6XLWH
    6HDWWOH :$                                    6DQ)UDQFLVFR&$
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    PDUJRW#QZLUSRUJ                                    =1#YEODZFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:         .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               0DUJRW $GDPV
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 0DUJRW $GDPV                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 12/17/2020
                                                              UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
          Case 4:20-cv-08143-HSG Document 26 Filed 12/17/20 Page 2 of 2




IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                                           )
      IN THE MATTER OF THE ADMISSION                       )                       BAR NO. 56573
                                                           )
                          OF                               )                       CERTIFICATE
                                                           )
             MARGOT MARIE ADAMS                            )                            OF
                                                           )
TO PRACTICE IN THE COURTS OF THIS STATE                    )                  GOOD STANDING
                                                           )
____________________________________________



       I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify


                                   MARGOT MARIE ADAMS

was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and

all the Courts of the State of Washington on July 28, 2020, and is now and has continuously since

that date been an attorney in good standing, and has a current status of active.



                                                 IN TESTIMONY WHEREOF, I have
                                                 hereunto set my hand and affixed
                                                 the seal of said Court this 23rd day of
                                                 November, 2020.


                                                 Susan L. Carlson
                                                 Supreme Court Clerk
                                                 Washington State Supreme Court
